Exhibit (g)(6) APPENDIX A TO THE FEE SCHEDULE TO THE AMENDED AND RESTATED MASTER CUSTODIAN AGREEMENT DATED OCTOBER 17, 2008 BETWEEN EACH REGISTERED INVESTMENT COMPANY IDENTIFIED AND BROWN BROTHERS HARRIMAN & CO. DATED AS OF August 11, 2014 Deutsche Global/International Fund, Inc. Deutsche Enhanced Emerging Markets Fixed Income Fund Deutsche Enhanced Global Bond Fund Deutsche Global Growth Fund Deutsche Global Infrastructure Fund Deutsche Global Small Cap Fund Deutsche Global High Income Fund, Inc. Deutsche International Fund, Inc. Deutsche Emerging Markets Equity Fund Deutsche Emerging Markets Frontier Fund Deutsche Global Equity Fund Deutsche International Fund Deutsche International Value Fund Deutsche Latin America Equity Fund Deutsche World Dividend Fund Deutsche Securities Trust Deutsche CROCI Sector Opportunities Fund Deutsche Enhanced Commodity Strategy Fund Deutsche Global Real Estate Securities Fund Deutsche Gold & Precious Metals Fund Deutsche Variable Series I Deutsche Global Small Cap VIP Deutsche International VIP Deutsche Variable Series II Deutsche Global Equity VIP Deutsche Global Growth VIP Cayman Precious Metals Fund, Inc. Cayman Commodity Fund II, Ltd. BROWN BROTHERS HARRIMAN & CO. EACH REGISTERED INVESTMENT COMPANY IDENTIFITED ON THIS APPENDIX A By: /s/Elizabeth E. Prickett By: /s/John Millette Name: Elizabeth E. Prickett Name: John Millette Title: Managing Director Title: Secretary
